Appeal dismissed, without costs, upon the ground that the order is merely an intermediate ruling as to the procedure upon a trial or hearing and is not an “ order affecting a substantial right.” We do not pass upon the question as to which party has the burden of proof or as to whether the condition is a precedent or subsequent one. All concur. (The order denied a motion to dismiss the petition and directed the executor to assume the burden of proof.) Present — Sears, P. J., Taylor, Edgcomb, Thompson and Lewis, JJ.